Case: 17-11945     Date Filed: 10/19/2017   Page: 1 of 2


                                                                [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 17-11945
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 4:16-cr-00267-WTM-GRS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,
versus


JACQUEL SEARLES,

                                                               Defendant-Appellant.

                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                   (October 19, 2017)

Before WLLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

         Jacquel Searles appeals his conviction for possession of a firearm by a

convicted felon. 18 U.S.C. §§ 922(g)(1), 924(a)(2), 924(e). Searles argues that his
              Case: 17-11945     Date Filed: 10/19/2017   Page: 2 of 2


trial counsel was ineffective for misadvising him that his prior convictions for

burglary would not be used to enhance his sentence under the Armed Career

Criminal Act. See id. § 924(e). Because the district court did not have an

opportunity to consider this argument and develop a record regarding trial

counsel’s performance, we decline to consider Searles’s argument for the first time

on direct appeal. See United States v. Puentes-Hurtado, 794 F.3d 1278, 1285 (11th

Cir. 2015). Searles can raise his argument in a postconviction motion. See 28

U.S.C. § 2255.

       We AFFIRM Searles’s conviction.




                                          2